Citation Nr: 1204382	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-14 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a left eye disability.  

3.  Entitlement to service connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to January 1980, with subsequent service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2011, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

As his hearing, the Veteran raised the issue of entitlement to service connection for a right eye disability.  This issue has not been adjudicated by the agency of original jurisdiction, and it is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran does not have a hand disability, a left eye disability, or a lower back disability, that was caused or aggravated by his service.    






CONCLUSION OF LAW

A hand disability, a left eye disability, and a lower back disability, were not caused or aggravated by the Veteran's service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for a hand disability, a left eye disability, and a lower back disability.  

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24)  (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002 & Supp. 2007).  Under 38 U.S.C.A. § 101(22) (a) and (c)  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) . In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Congenital or developmental defects, to include refractive error of the eye, as such, are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011); Beno v. Principi, 3 Vet. App. 439 (1992); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B.  

The Board notes that the RO has not made a finding as to the verified periods of ACDUTRA or INACDUTRA.  However, given the state of the evidence, whether or not any of the treatment shown occurred during ACDUTRA or INACDUTRA is a downstream issue which does not require further development.   

In a statement accompanying his claim, received in October 2008, the Veteran stated that he injured his hands when a machine gun fell on his hands and burned them, badly blistering them, with possible nerve damage.  He stated that he hurt his back in training and while driving an armored personnel carrier, and while sleeping on the ground and carrying heavy equipment.  He stated that he injured his left eye, which was "flaming up," and that his eyelids stuck together.  

In his notice of disagreement, received in February 2010, the Veteran stated that while on 14-day training in August of 1985 or 1986, he fell seven feet off of a personnel carrier onto his back, where he lay unable to move for 20 minutes.  The next day he received treatment, and was put on light duty for four days.  He further asserted that in July of 1987 or 1988, while on training, his hands were burned when he accidently caught hold of a machine gun that had been firing.  He received second-degree burns and was put on light duty.  He stated that in October 1979, his retina was cut while he was playing basketball.  In 1990, he was shot in the eye with a high-pressure water hose, split the contact in his eye, and he has had blurred vision, tearing, and eye pain since that time, with aggravation from bright lights. 

During his hearing, held in April 2011, the Veteran testified to the following: all of the claimed injuries occurred while he was on ACDUTRA.  He injured his hand between 1985 and 1987, at Ft. Knox, Kentucky, when he was training recruits on how to operate a machine gun and accidentally caught a recently-fired machine gun in his hands.  He was taken to the hospital and bandaged, and he was told he may need a skin graft.  He has nerve problems and a deformed knuckle as a result, with pain in three fingers and weakness.  He indicated that his injury and symptoms were to his right hand, however, he had also grabbed the machine gun with his left hand and currently has left hand pain, numbness and weakness, and he has been told he has some left-handed nerve damage.  His left eye was injured twice.  First, in 1979, during basic training, somebody hit him in the eye while he was playing basketball and cut his retina (he later indicated, however, that this injury was to the right eye).  With regard to his left eye, he stated that he was stung in his left eye by a bumble bee during the summer sometime in the "early 1990's."  He was treated with some type of blue medication and had a stinger removed from his pupil.  He was treated with cream and a patch.  He has had some pain and blurred vision since that time.  With regard to his low back, he stated that he began having low back pain in about 1982, during duty inside armored personnel carriers, from hitting his back on the interior and going through hatches.  

Apart from vaccination records, the Veteran's service treatment reports are solely from Army Reserve duty; no active duty reports are of record.  The available service treatment reports include a March 1989 examination report, which shows that his eyes, opthamloscopic examination, pupils, and ocular motility, his upper extremities, and his spine, were clinically evaluated as normal.  The report notes that he wore glasses, that he had a contact lens in one eye, that he needed an eye exam for new contacts, and that his uncorrected distant vision was 20/80, bilaterally.  An associated "report of medical history" shows that the Veteran denied having a history of eye trouble, or recurrent back pain.  He indicated that he wore a back brace, and that he wore glasses.  The report notes a history of a fractured right thumb "ok now."  

A report, dated August 19, 1991, shows treatment for right eye symptoms. 

Reports, dated August 21, 1991, show treatment for a rash and swollen fingers, and indicate that he was given light duty until a finger splint was no longer necessary.  

Reports, dated August 24, 1991 show that the Veteran received treatment for  a swollen finger.  The report indicates that the finger was splinted.  Another report notes a left wrist rash that was resolved, and that his finger was improving.  The assessment was status post sprain, left ring finger.  

Reports dated August 29, 1991, show treatment for a left eye injury, treated with Neosporin.  There was a notation of an infection.  A "statement of medical examination and duty status" (DA Form 2173), dated August 29, 1991, states that the Veteran had water shot into his left eye, which was now irritated.  The report indicates that he was treated on an outpatient basis, that the injury was incurred in the line of duty.  The nature and extent of the injury was listed as "corneal abrasion/resolving conjunctivitis."  An August 30, 1991 report notes that he had a patch over his left eye, with complaints of eye itching and that bright lights hurt his eye, with an assessment of alteration in comfort secondary to an eye injury.  He was to be continued on ointment and to cover his eye.  Another notation notes conjunctivitis, and "negative corneal abrasion."

A March 1993 examination report shows that his eyes, opthamloscopic examination, pupils, and ocular motility, his upper extremities, and his spine, were clinically evaluated as normal.  The report notes that his corrected distant vision was 20/20, bilaterally, and that his corrected near vision was 20/40, bilaterally.  An associated "report of medical history" shows that the Veteran denied having a history of eye trouble, or recurrent back pain.  He indicated that he wore a back brace, and that he wore glasses.  The report notes a history of a fractured right thumb "ok now."  

As for the non-service medical evidence, reports from Advocate Health Centers, dated between 2008 and 2009, show treatment for right hand symptoms which the Veteran stated had been incurred during service.  He also reported back pain.  The assessments noted diabetes mellitus with nephropathy, and right hand pain.  On examination, his eyes were unremarkable.  A November 2008 report shows treatment for back pain, which he had had "for years."  He asserted that his back pain began during service, and that it had continued while he was driving a bus.  The assessment was low back pain.  A February 2009 report notes a complaint of back pain and right arm pain which the Veteran attributed to service, specifically, to hitting his back on the hatch while getting in and out of a tank.  

As an initial matter, the Board has determined that the Veteran is not a credible historian.  With regard to his claim for a low back disability, upon filing his claim in 2008, he asserted that he had this condition due to hitting the insides of a tank during training.  However, in his notice of disagreement, received in February 2010, the Veteran stated in August of 1985 or 1986, he fell seven feet off of a personnel carrier onto his back, and that he received treatment the next day, and that he was put on light duty for four days.  During his April 2011, he did not assert that he fell off of a vehicle and onto his back.  Service treatment reports do not show treatment for a fall off of a vehicle.  With regard to his left eye, in his February 2010 notice of disagreement, the Veteran asserted that in 1990, he was shot in the eye with a high-pressure water hose.  Such an injury is shown in 1991.  However at his April 2011 hearing, he did not mention a left eye injury from a water spray.  Rather, he claimed that he had sustained a bee sting in the early 1990's, and he testified that the stinger was removed from his pupil.  Service treatment reports do not show such an injury.  Furthermore, his March 1993 examination report shows that his eyes and pupils were clinically evaluated as normal.  The associated "report of medical history" shows that the Veteran denied having a history of eye trouble, or recurrent back pain.  With regard to his hands, he has claimed treatment for second-degree burns on his right hand after catching a recently-fired machine gun, and he indicates that his left hand was also burned.  However, service treatment reports show only treatment in August 1991 for a rash and swollen fingers, with a sprained left ring finger.  There are no findings of a second-degree burn, or any other type of burns.  Although he claimed that he had been found to have right hand nerve damage by a private health care provider, no such finding or diagnosis is of record.  Finally, the Veteran has previously filed a claim for service connection for a heart condition, during which he claimed hospitalization for at least five days in August of 1982 or 1983.  However, service treatment reports do not show any such treatment, and his 1989 and 1993 service examination reports show that his heart was clinically evaluated as normal, with no notation of a history of heart symptoms.  In both of the "reports of medical history" accompanying the examination reports, the Veteran denied a history of heart trouble.  In June 2010, the RO denied the claim.   

In summary, the Veteran's oral and written testimony is shown to be so internally inconsistent, and uncorroborated and contradicted by the service treatment report and the post-service medical records, that the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

The Board finds that the claims must be denied.  With regard to the claim for a bilateral hand disability, service treatment reports show only treatment in August 1991 for a rash and swollen fingers, with a sprained left ring finger.  This injury was noted to be improving on August 24, 1991, with no record of subsequent treatment.  The Veteran's March 1993 examination report shows that the Veteran's upper extremities were clinically evaluated as normal; there are no findings or notations of hand symptoms or a hand condition.  The next relevant medical evidence is dated in 2008, which is about 15 years later.  This evidence shows that the Veteran was treated for right hand pain.  In addition, there is no competent and probative evidence of a nexus between a hand condition and the Veteran's service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With regard to the claim for a left eye disability, in August 1991, the Veteran was treated for a left eye injury on an outpatient basis.  The injury was incurred in the line of duty (the exact type of duty was not specified).  The nature and extent of the injury was listed as "corneal abrasion/resolving conjunctivitis."  On August 30, 1991 he was noted to have a patch over his left eye, with complaints of eye itching and that bright lights hurt his eye, with an assessment of alteration in comfort secondary to an eye injury.  Another notation notes conjunctivitis, and "negative corneal abrasion."  The Veteran's March 1993 examination report shows that his eyes, opthamloscopic examination, pupils, and ocular motility, were clinically evaluated as normal.  The report notes that his corrected distant vision was 20/20, bilaterally, and that his corrected near vision was 20/40, bilaterally.  An associated "report of medical history" shows that the Veteran denied having a history of eye trouble.  There is no subsequently dated medical evidence to show a left eye disorder, and the claimed disability is not currently shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110  and 1131, a veteran must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  In addition, there is no competent and probative evidence of a nexus between a left eye condition and the Veteran's service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With regard to the claim for a lower back disability, the Veteran's service examination reports do not show any relevant complaints, treatment, or diagnoses.  They show that in March 1989 and March 1993, his spine was clinically evaluated as normal, with no notation of a history of back symptoms.  In both of the accompanying "reports of medical history," the Veteran denied a history of recurrent back pain.  Even assuming arguendo that the notations of back pain in the private medical reports are sufficient to show the existence of a low back condition, these are dated no earlier than 2008.  In addition, there is no competent and probative evidence of a nexus between a lower back condition and the Veteran's service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.   

In reaching these decisions, the Board has considered a statement from N.A., M.D., dated in April 2011.  Dr. N.A. states, "[The Veteran] is taking Hydrocodone and Cyclobenzaprine for his lower back and carpal tunnel syndrome that he started to have since he was injured during his service."  

The United States Court of Appeals for Veterans Claims (Court) has held that most of the probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, Dr. N.A.'s statement is afforded no probative value.  The Veteran is not shown to have received treatment for low back symptoms, or carpal tunnel symptoms, during service.  There was treatment for a rash and swollen fingers, with a sprained left ring finger in August 1991, with no subsequent treatment or diagnoses of a hand disorder.  This opinion is not shown to have been based on a review of the Veteran's service treatment reports, or any other detailed and reliable medical history.  It is one sentence long, and it is unaccompanied by citation to clinical findings during service, or thereafter.   It is merely a bare conclusion which appears to have been "by history only," however, the Board has determined that the Veteran is not a credible historian.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Accordingly, this evidence is afforded no probative value.  The Board notes that although this evidence was received without a waiver of RO review, since this evidence is afforded no probative value, it is not "pertinent" evidence for which a remand is required under 38 C.F.R. § 20.1304(c) (2011). 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that a hand disability, a left eye disability, and a lower back disability, were caused by service.  The Veteran's assertions would normally be competent evidence to show that he experienced the claimed symptoms.  See, e.g., Layno, 6 Vet. App. 465.  However, the Board has determined that the Veteran is not a credible historian.  In addition, he does not have the requisite skill, knowledge, or training, to state whether a hand disability, a left eye disability, or a lower back disability, were caused by service.  See Espiritu, 2 Vet. App. 492.  Furthermore, there is no competent and probative medical evidence of a nexus between any of the claimed disabilities and the Veteran's service.  Given the foregoing, the Board finds that the service and post-service medical evidence outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service.    

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and non-VA reports, have been obtained and are associated with the Veteran's claims file.  

The VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claims.  In this regard, service treatment reports have been obtained which include some vaccination records from active duty, with no other active duty reports obtained, but some records from service with the Army Reserve.  In December 2010, the National Personnel Records Center (NPRC) indicated that it does not have any service treatment reports.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  VA is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 622 (1992).  The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  In a memorandum, dated in  September 2009, the RO determined that the Veteran's service treatment reports are not available, that all efforts to obtain them had been exhausted, and that any further attempts would be futile.  That same month, the RO notified the Veteran of its determination, and requested that the Veteran submit any service treatment reports in his possession, or advise VA of their location if known.  Accordingly, the RO satisfied its duty to assist the appellant by obtaining the Veteran's available service medical, and non-VA treatment records.  Therefore, the Board finds that the RO has satisfied its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  

The Veteran has not been afforded an examination, and etiological opinions have not been obtained.  However, the service treatment reports from the Veteran's Army Reserve duty have been discussed (the Veteran has not asserted any of the claimed conditions were incurred during active duty).  They do not show treatment for lower back symptoms.  They show treatment in August 1991 for left hand and left eye symptoms, with no subsequent treatment, and no indication of the presence of any of the claimed disabilities upon examination in March 1993.  The earliest nonservice medical evidence of any relevant treatment is dated in 2008.  There is no competent and probative evidence to show that any of the claimed conditions are related to the Veteran's active duty (or any other) service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


